Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to an appeal brief filed 4/16/2019.
In view of the appeal brief filed on 4/16/2019, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EDELMIRA BOSQUES/           Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                             


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Referring to the specification, page 3 discloses the camera housing can be “configured to further aid in moderating the temperature of the camera by being composed of a material suitable for heat transfer. For example, the camera housing 102 can be made of a highly heat conductive metal and could include heat sink fins extending into the path of airflow 116, resulting in a heat transfer device.”  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakinami (US 5096287).
Kakinami discloses the following structural elements of claim 1: A system for moderating the environment of a driver assist camera of a vehicle (see abstract) comprising:
a camera (element 20) mounted within a housing (elements 11 & 18), the housing adapted to be attached to a window (element 3) and a headliner of the vehicle (element 4); and 
a connection port (see element 22) connectable to a headliner air duct so as to permit forced airflow through the housing (see FIG 2a and flow arrows near elements 14 and 19 showing the air flowing through housing elements 11 and 18; see column 2 lines 33 – 38 for forced airflow) so as to moderate the environment (functional language, but this fulfills that due to proximity of camera), the camera being disposed in a path of the forced airflow (see camera element 14 disposed in the path of forced airflow; see column 2 lines 33 – 38 for forced airflow*) such that the forced airflow flows around and and past camera 20 – see flow path at 19 flowing around and past camera element 14).

*Examiner notes the structure disclosed in the instant specification is more detailed than that claimed.  While this does not render the claim indefinite, this affects the scope of claim 1 regarding the broad limitation “the camera being disposed in a path of the forced airflow such that the forced airflow flows around and past the camera.”
The instant specification discloses two housings: a trim housing 112 encloses a camera housing 102 (see instant specification page 2 and FIG 1 below).  Page 3 discloses “For example, the camera housing 102 can be made of a highly heat conductive metal and could include heat sink fins extending into the path of airflow 116, resulting in a heat transfer device.  
Page 3 further discloses 
“the duct 104 forces conditioned air 116 around and past the camera that corresponds to the desired air temperature of the cabin… The flow of air 
 		116 can additionally be directed to clear the components within the optical path 
of the field of view 118 such as dust and other debris that may accumulate 
 between the camera lens and the windshield. As conditioned air 116 is forced 
into the trim housing 112, exhausted air 116' is forced out of the trim housing 
112 through an exhaust port 122.”


    PNG
    media_image1.png
    606
    979
    media_image1.png
    Greyscale

The specification discloses that it is the camera housing (element 102) that engages the air flow path and FIG 1 (annotated above) shows it is camera housing 102 that is disposed in the path of forced air, not the camera.  The instant specification and FIGs lack additional detail regarding the camera housing 102 other than what is shown in FIG 1, but air flow 116 is disclosed as having two functions: to interact with the camera housing (which may be made of heat conductive metal and may have heat fins) and to optionally clear debris from the optical path of the camera’s field of view.  

    PNG
    media_image2.png
    439
    673
    media_image2.png
    Greyscale
Kakinami discloses camera 20 includes lens 14, video device 15 and signal processing unit 16.  Kakinami does not assign an element number to a camera housing, per se, but these elements are shown to be housed in element 11 and part of the structure that forms flow path 13, see annotated Kakinami FIG 2a here.  

Kakinami discloses a forced airflow path (13) “around and past the camera” to the same extent disclosed by the instant invention, i.e. the camera (which is located within a housing) is disposed in a path of the forced airflow such that the forced airflow flows around and past the camera. 
The claim as written is broad and Kakinami discloses “the camera being disposed in a path of the forced airflow such that the forced airflow flows around and past the camera” as claimed and as the camera is presented in the instant application.


Regarding claim 2
Regarding claim 3, Kakinami further discloses wherein the housing includes an air exit port (see exit port upstream of element 19 near 14 and flow arrows directed towards windshield) to direct air flowing though the housing onto a windshield of the vehicle (see windshield 3 of FIG 2a) to aid in clearing the windshield (functional language fulfilled by the device shown in FIG 2a).
Regarding claim 7, Kakinami further discloses wherein the headliner encloses the headliner air duct (see headliner 4 and its relationship with air duct in FIG 2a).
Regarding claim 9, Kakinami further discloses wherein the camera housing (16) is attached to the vehicle by a mounting bracket (housing 11 acts as the mounting bracket as shown in FIG 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakinami (US 5096287) in view of  DeLine et al (US 6243003).
Regarding claim 6, Kakinami further discloses comprising control wires for communication between the camera and a vehicle electronic control unit (see element 17) however Kakinami fails to expressly disclose the control wires extending through the connection port (these are shown as extending through a separate 
DeLine teaches a connection port (see annotated FIG 7 below) between a camera housing (see DeLine housing 20 and camera 56 of FIG 7) and headliner (14) with control wires extending through the connection port (see DeLine FIG 7 and control wires 28; DeLine column 8 line 62 through column 9 line 14 and column 4 line 61 – column 5 line 25).  DeLine teaches aesthetics as important to vehicle interiors (see column 5 line 13 – 18).

    PNG
    media_image3.png
    460
    662
    media_image3.png
    Greyscale

.  
The broad connection port of DeLine, where the housing 20 meets the headliner surface 20b, allows for a shared port for the forced air ventilation of Kakinami. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the known technique of a shared connection port as .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakinami (US 5096287) as applied above in view of  Ohsumi (2014/0247390).
Regarding claim 8, Kakinami further discloses wherein the camera is contained in a camera housing (see annotated FIG 2a below).  While housing 18 and 11 do enclose the camera housing, some of housing 11 is shared.  

    PNG
    media_image2.png
    439
    673
    media_image2.png
    Greyscale


	Ohusmi teaches wherein the camera is contained in a camera housing (see camera housing of FIG 1 for camera 6), the housing enclosing the camera housing (see FIG 10 and housing including elements 42, 43 & 44 enclosing camera 6 housing).  Ohusmi teaches various housing arrangements that offer various levels of shielding to the camera housing so to reduce camera housing exposure to direct sunlignt and thus 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the known technique of shielding camera housing as taught by Ohusmi to improve the similar device of Kakinami to obtain predictable results, namely, to reduce the camera housing exposure to high temperatures.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakinami (US 5096287) as applied above in view of  Schofield at al (US 2003/0169522).
Regarding claim 10, Kakinami further discloses wherein the camera housing is configured to promote heat transfer from the camera to the forced airflow (functional language, see column 2 lines 32 – 38 for cooled air coming in close proximity to the camera housing 16).  Per the claim interpretation above, Schofield expressly teaches the camera housing (see camera housing of paragraph [0004]) may be configured to promote heat transfer (see heat dissipating elements of paragraph [0117], see also paragraphs [0101] and [0102]).
While the structure of Kakinami fulfills the functional limitation, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use the known technique of heat dissipating structure as taught by Schofield to improve the similar forced airflow device of Kakinami to ensure sufficient cooling of the associated electronics.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Schofield at al. (US 2003/0169522) in view of Blake III et al (US 8339453).
Schofield discloses the following claimed method steps of claim 4: A method of moderating the environment of a driver assist camera of a vehicle (see paragraphs [0114] and [0118]), the method comprising the steps of: 
sensing a temperature (see paragraph [0111]); 
controlling airflow through the housing to moderate the environment (see paragraph [0118]).
Schofield teaches sensing the temperature at or of the windshield, and teaches ventilating the housing in order to cool the electronics from the high heat environment of a vehicle (see paragraphs [0111], [0018] and [0117]).  However, Schofield is silent on utilizing a controller, providing a signal (corresponding to the sensed temperature of an interior of a housing that is attached to the window of the vehicle) to an electronic control unit; comparing the sensed temperature to a threshold; and 
controlling airflow through the housing to moderate the environment in response to the comparison.

Blake teaches vehicle camera system (see FIGs 1 – 10) sensing a temperature (see Blake column 8 lines 28 – 43);
providing a signal corresponding to the sensed temperature to an electronic control unit (see Blake column 8 lines 28 – 43); 
comparing the sensed temperature to a threshold (see Blake column 8 lines 28 – 43, the threshold being related to condensation); and 


Blake teaches an automated temperature control system that senses temperature in an environment, provides the signal to a control unit and controls the airflow associated with an environment.  Blake also teaches using humidity sensor output.  This automation allows a desired environment to be maintained (i.e. temperature/humidity to be kept above/below a threshold) without intervention by the driver.  Combining this control automation of Blake, with the desired temperature that allows the electronic components of the driver assist camera to function optimally as taught by Schofield (see Schofield paragraphs [0111], [0018] and [0117]), allows the Schofield forced ventilation system to only run as needed, improving efficiency through automation.

It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the automation teachings of Blake with the forced ventilation cooling teachings of Schofield to allow the electronic components of Schofield function optimally while the forced ventilation system runs more efficiently through automation.

Regarding claim 5, Schofield in view of Blake further discloses further comprising the steps of: sensing a humidity at a humidity sensor located within the 

 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 10 have been considered but are moot because the new ground of rejection addresses matter specifically challenged in the argument.
Examiner notes the arguments made in the Advisory Action mailed 7/15/2019 still hold.  Claim 1 as currently recited is broad and lacks the structure applicant argues it has in the Appeal Brief arguments, namely the limitations regarding “the camera being disposed in a path of the forced airflow such that the forced airflow flows around and past the camera.”  The functional language “the camera being disposed in a path of the forced airflow” is modified by the functional language “such that the forced airflow flows around and past the camera.”  Claim 1 does not recite specific camera structure that interacts directly with the airflow, such as heat fins or any particular structural element of the camera.  That said, Schofield discloses such structure applicant argues (see rejection above) and expressly teaches forced air ventilation through a housing to cool the electronics within the housing, further teaches the electronic elements/modules having heat dissipating structure (see rejection above for citations).  
Additional observations regarding the scope of claim 1, the invention as disclosed and what is taught by Kakinami: The structure disclosed in the instant specification is more detailed than that claimed.  While this does not render the claim 
The instant specification discloses two housings: a trim housing 112 encloses a camera housing 102 (see instant specification page 2 and FIG 1 below).  Page 3 discloses “For example, the camera housing 102 can be made of a highly heat conductive metal and could include heat sink fins extending into the path of airflow 116, resulting in a heat transfer device.  
Page 3 of the instant specification further discloses 
“the duct 104 forces conditioned air 116 around and past the camera that corresponds to the desired air temperature of the cabin… The flow of air 
 		116 can additionally be directed to clear the components within the optical path 
of the field of view 118 such as dust and other debris that may accumulate 
 		between the camera lens and the windshield. As conditioned air 116 is forced 
into the trim housing 112, exhausted air 116' is forced out of the trim housing 
112 through an exhaust port 122.”


    PNG
    media_image1.png
    606
    979
    media_image1.png
    Greyscale


The specification discloses that it is the camera housing (element 102) that engages the air flow path and FIG 1 (annotated above) shows it is camera housing 102 that is disposed in the path of forced air, not the camera.  The instant specification and FIGs lack additional detail regarding the camera housing 102 other than what is shown in FIG 1, but air flow 116 is disclosed as having two functions: to interact with the camera housing (which may be made of heat conductive metal and may have heat fins) and to optionally clear debris from the optical path of the camera’s field of view.  


    PNG
    media_image2.png
    439
    673
    media_image2.png
    Greyscale
Kakinami discloses camera 20 includes lens 14, video device 15 and signal processing unit 16.  Kakinami does not assign an element number to a camera housing, per se, but these elements are shown to be housed in element 11 and part of the structure that forms flow path 13, see annotated Kakinami FIG 2a here.  
	
Kakinami discloses a forced airflow path (13) “around and past the camera” to the same extent disclosed by the instant invention, i.e. the camera (which is located within a housing) is disposed in a path of the forced airflow such that the forced airflow flows around and past the camera. 
Any arguments regarding the instant application disclosing a camera being directly located in an airflow path are not supported by the application as filed.  The instant specfification and drawings disclose what is located directly in the forced airflow is the camera housing, not the camera itself.
The claim as written is broad and Kakinami discloses “the camera being disposed in a path of the forced airflow such that the forced airflow flows around and past the camera” as claimed and as the camera is presented in the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARTHA M BECTON/Examiner, Art Unit 3762